Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to submission of application on 8/28/2020.
Claims 1-8 are presented for examination.
	Priority
	Applicants’ claim for the benefit of a prior-filed Japanese application JP2019-161015 filed on 9/04/2019 is acknowledged and admitted.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. In essence, one reading the title would not understand what was novel or invented. This may result in slightly longer titles but the loss in brevity of the title will be more than offset by the gain in its informative value in indexing, classifying, searching, etc. MPEP 606.01. Applicant may choose to postpone title amendments until allowance.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Valensi et al (US 10114884 B1 thereafter "Valensi").
As to claim 8, Valensi discloses a non-transitory recording medium storing a control program causing a system to perform each step of a control method of the system, the method comprising: [Main memory stores instructions to be performed by a processor [See Col 29, Ln 38-42]]
providing information necessary to change an estimated result with regard to one parameter among the plurality of parameters; and [An interface that displays results to the user as shown in Fig 9D [See Col 17, Ln 9-22]. The user may provide additional input to provide filter criteria ("condition for not providing some information") such as minimum, and maximum (condition for information) [See Col 16, Ln 34-45 and Col 17, Ln 23-31]]
setting a condition for information with regard to at least one parameter among the plurality of parameters, wherein the condition is a condition for not providing some information regarding a parameter which is a target of the set condition as the information necessary to change the estimated result [The user may then provide additional input to provide filter criteria ("condition for not providing some information") such as minimum, and maximum (condition for information) [See Col 16, Ln 34-45 and Col 17, Ln 23-31]. Filtering may be for sales, or a category [See Col 21, Ln 9-16 and Col 22, Ln 15, Ln 19]. Following the user filtering input, the results are updated [See Col 17, Ln 23-31]].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ritter et al (US 20200034750 A1 thereafter "Ritter"), in view of Valensi et al (US 10114884 B1 thereafter "Valensi").
As to claim 1, Ritter, and Valensi discloses a system that provides an estimated result of an input including a plurality of parameters using a learning model, the system comprising: [A user may define the values or ranges for various input vectors (plurality of parameters) for the training data [See ¶-105]. The training data (input) is used to train a model to produce results (estimated result) [See ¶-101]]
a memory storing instructions; and a processor that is capable of executing the instructions stored in the memory causing the system to: [System 800 includes memory and processing units 810 [See ¶-130]]
provide information necessary to change an estimated result … [The machine learning model and results may be updated based on the results of the previous algorithm processing [See ¶-101]].
However, Ritter does not teach "with regard to one parameter among the plurality of parameters; and set a condition for information with regard to at least one parameter among the plurality of parameters, wherein the condition is a condition for not providing some information regarding a parameter which is a target of the set condition as the information necessary to change the estimated result."
On the other hand, Valensi does teach "with regard to one parameter among the plurality of parameters; and set a condition for information with regard to at least one parameter among the plurality of parameters, wherein the condition is a condition for not providing some information regarding a parameter which is a target of the set condition as the information necessary to change the estimated result."
Valensi discloses an interface that displays results to the user as shown in Fig 9D [See Col 17, Ln 9-22]. The user may then provide additional input to provide filter criteria ("condition for not providing some information") such as minimum, and maximum (condition for information) [See Col 16, Ln 34-45 and Col 17, Ln 23-31]. Filtering may be for sales, or a category [See Col 21, Ln 9-16 and Col 22, Ln 15, Ln 19]. Following the user filtering input, the results are updated [See Col 17, Ln 23-31].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Ritter's machine learning system to incorporate the teachings of Valensi's post-results filter input.
Motivation to do so would be to allow results to update as taught by Valensi [See Col 26, Ln 56-58]. Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Valensi's post-results filter input would have predictably resulted in allowing the user to view desired results more quickly.
As to claim 2, Ritter, and Valensi disclose the system according to claim 1, wherein, as the condition, a parameter not used to change the estimated result is selected from among the plurality of parameters [Valensi, The user may provide additional input to provide filter criteria such as minimum, and maximum (value range) [See Col 16, Ln 34-45 and Col 17, Ln 23-31]. A skilled artisan would understand that a minimum and max for a parameter may be unaltered while altering other parameters.  For example, modifying the category while maintaining the sales parameters ("parameter not used to change the estimated result") the same. Following the user filtering input, the results are updated [See Col 17, Ln 23-31]].
As to claim 3, Ritter, and Valensi disclose the system according to claim 1, wherein, as the condition, a value range for one parameter among the plurality of parameters is designated to change the estimated result [Valensi, The user may provide additional input to provide filter criteria such as minimum, and maximum (value range) [See Col 16, Ln 34-45 and Col 17, Ln 23-31]. Following the user filtering input, the results are updated [See Col 17, Ln 23-31]]. 
As to claim 6, Ritter, and Valensi disclose the system according to claim 1, wherein the estimated result are provided with as the information necessary to change the estimated result [Valensi, Fig 9D shows that results are displayed in tab 904C [See Col 24, Ln 28-30]. Filter controls ("information necessary to change the estimated result") are also displayed along with (provided with) the results [See Col 24, Ln 7-12]].
As to claim 7, Ritter, and Valensi discloses a method performed in a system that provides an estimated result of an input including a plurality of parameters using a learning model, the method comprising: [A user may define the values or ranges for various input vectors (plurality of parameters) for the training data [See ¶-105]. The training data (input) is used to train a model to produce results (estimated result) [See ¶-101]]
providing information necessary to change an estimated result … [The machine learning model and results may be updated based on the results of the previous algorithm processing [See ¶-101]].
However, Ritter does not teach "with regard to one parameter among the plurality of parameters; and setting a condition for information with regard to at least one parameter among the plurality of parameters, wherein the condition is a condition for not providing some information regarding a parameter which is a target of the set condition as the information necessary to change the estimated result."
On the other hand, Valensi does teach "with regard to one parameter among the plurality of parameters; and setting a condition for information with regard to at least one parameter among the plurality of parameters, wherein the condition is a condition for not providing some information regarding a parameter which is a target of the set condition as the information necessary to change the estimated result."
Valensi discloses an interface that displays results to the user as shown in Fig 9D [See Col 17, Ln 9-22]. The user may then provide additional input to provide filter criteria ("condition for not providing some information") such as minimum, and maximum (condition for information) [See Col 16, Ln 34-45 and Col 17, Ln 23-31]. Filtering may be for sales, or a category [See Col 21, Ln 9-16 and Col 22, Ln 15, Ln 19]. Following the user filtering input, the results are updated [See Col 17, Ln 23-31].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Ritter's machine learning system to incorporate the teachings of Valensi's post-results filter input.
Motivation to do so would be to allow results to update as taught by Valensi [See Col 26, Ln 56-58]. Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Valensi's post-results filter input would have predictably resulted in allowing the user to view desired results more quickly.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ritter et al (US 20200034750 A1 thereafter "Ritter"), in view of Valensi et al (US 10114884 B1 thereafter "Valensi"), in view of Kandaswamy et al (US 20190294920 A1 thereafter "Kandaswamy").
As to claim 4, Ritter, and Valensi do not disclose "wherein, as the condition, a weight for one parameter among the plurality of parameters is designated, wherein the weight indicates, in changing the estimated result, comparative easiness of a change of value for another parameter among the plurality of parameters."
On the other hand, Kandaswamy does teach "wherein, as the condition, a weight for one parameter among the plurality of parameters is designated, wherein the weight indicates, in changing the estimated result, comparative easiness of a change of value for another parameter among the plurality of parameters."
Kandaswamy discloses that a user may manually modify the relation weight between parameters [See ¶-113-114]. When an impetus is applied to one of the nodes, the impetus is propagated to other nodes based on the propagation weights ("comparative easiness of a change of value for another parameter") [See ¶-100].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Ritter's machine learning system, and Valensi's post-results filter input to incorporate the teachings of Kandaswamy's weight modification.
Motivation to do so would be to allow for user experimentation and domain knowledge, as taught by Kandaswamy [See ¶-114].
As to claim 5, Ritter, and Valensi do not disclose "wherein, as the condition, a value of one parameter among the plurality of parameters to be changed with respect to 1 of a value of another parameter in changing the estimated result is designated.  
On the other hand, Kandaswamy does teach "wherein, as the condition, a value of one parameter among the plurality of parameters to be changed with respect to 1 of a value of another parameter in changing the estimated result is designated."
Kandaswamy discloses that a user may manually modify the relation weight between parameters ("a value of one parameter… with respect to 1 of a value of another parameter") [See ¶-113-114]. When an impetus is applied to one of the nodes, the impetus is propagated to other nodes based on the propagation weights [See ¶-100].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Ritter's machine learning system, and Valensi's post-results filter input to incorporate the teachings of Kandaswamy's weight modification.
Motivation to do so would be to allow for user experimentation and domain knowledge, as taught by Kandaswamy [See ¶-114].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO BORJA/Primary Examiner, Art Unit 2173